DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goose (US 20060262935  A1).
Regarding claims 1,10 and 16, Goose discloses a method and device comprising: 
receiving audio information associated with a content item, wherein the audio information is to be output by at least one audio source (Goose, Fig. 3A, items 20 ¶ [0036]: “The audio router 20 includes a user interface 22 for selecting the audio sources and intended recipients (sound destinations) and for setting and controlling data structures”);
determining, based at least on an indication of loudness at one or more audio sources of a media system, an inverted signal (Goose, Fig. 3A, items 20 and 28; ¶ [0051]: “for each sound zone, the audio router knows the level and kind of audio streams to the zone and it can feed this information to the noise canceller. With this information, the active noise suppression (cancellation/reduction (ANC/ANR)) components can deploy ANC/ANR techniques that suppress the noise effects of one sound zone on its neighboring sound zones”, it is inherent that Goose has to determine an inverted signal in order to do active noise cancellation in the above paragraph); and 
causing output, based on the inverted signal, of a sound wave with output of the audio information such that the sound wave at least partially cancels sound being output from the at least one audio source at a selected location (Goose, ¶ [0052-0053]: “ the ANC/ANR is activated to deal with noise emanating from neighboring sound zones if they receive different audio streams or if besides the shared audio streams they receive different audio streams that are not shared…the ANC/ANR feature will be active to cancel/reduce external noise even if all the sound zones receive the same audio inputs from the audio router.”).
Regarding claims 2, 14 and 17, Goose disclose all the limitations of claim 1, 10 and 16 respectively.
Goose further discloses, wherein the content item comprises one of an
audio or an audiovisual presentation (Goose, Fig. 3A, item 25; ¶ [0003]: “ These devices and systems may include…DVD (digital versatile disc) players, television”.)
Regarding claims 3 and 18, Goose disclose all the limitations of claim of claim 1 and 16 respectively.
Goose further discloses a method and a device, wherein the at least one audio
source comprises one or more speakers of a media system (Goose, Fig. 3A, items 31a…31n).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goose (US 20060262935  A1), in view of Tzanetos (US 20180082673 A1).
Regarding claims 4 and 19, Goose disclose all the limitations of claim 1 and 16 respectively.
However, the combination of Goose fails to disclose a method and
a device, wherein determining the inverted signal comprises determining the
inverted signal based on characteristics of a sound path from the at least one audio source to the selected location. 
In an analogous field of endeavor, Tzanetos discloses a method and
a device, wherein determining the inverted signal comprises determining the
inverted signal based on characteristics of a sound path from the at least one audio source to the selected location (Tzanetos, Fig. 7, items 701-705; ¶ [0068], here unwanted audio information in a room is considered noise).
Therefore, it would have been obvious for one with ordinary skill in the art before
the effective filing date of the claimed invention to combine Tzanetos with
Goose to neutralize interfering sounds from defined locations. 

Claims 4-9, 11-13, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goose (US 20060262935  A1), in view of Tzanetos (US 20180082673 A1) and further in view of Kinghorn (US 20080226087 A1).
Regarding claims 5, 11 and 20, the combination of Goose and Tzanetos discloses all the limitations of claim 4, 10 and 19 respectively.
However, the combination of Goose and Tzanetos fails to disclose a method and a device, wherein the characteristics of the sound path from the at least one audio source to the selected location comprise one or more of sound wave reflection phase shift, displacement, dampening, and time delay.
In an analogous field of endeavor, Kinghorn further discloses a method and a device, wherein the characteristics of the sound path from the at least one audio source to the selected location comprise one or more of sound wave reflection phase shift, displacement, dampening, and time delay (Kinghorn, ¶ [0046]).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Kinghorn to the combination of Tzanetos with Goose to neutralize interfering sounds from defined locations. 
Regarding claims 6  and 12, the combination of Goose and Tzanetos
discloses all the limitations of claim 4  and 10 respectively.
However, the combination of Goose and Tzanetos fails to discloses a method, wherein the characteristics of the sound path from the at least one audio source to the selected location are determined using a calibration process.
In an analogous field of endeavor, Kinghorn discloses  a method, wherein the characteristics of the sound path from the at least one audio source to the selected location are determined using a calibration process (Kinghorn, ¶ [0047-0050]: “Sounds originating from outside the area will still have different path lengths and delay times allowing the position to be computed”, for example, using a calibration process).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Kinghorn to the combination of Goose and Tzanetos to determine a sound source.
Regarding claims 7 and 13, the combination of Goose, Kinghorn, and Tzanetos
discloses all the limitations of claims 6 and 12 respectively.
Kinghorn, further discloses a method, wherein the calibration process employs a microphone positioned at the selected location (Kinghorn, ¶ [0028]: "each loudspeaker acts as a microphone”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Kinghorn to the combination of Goose and Tzanetos to determine the position sound source.
Regarding claim 8, Goose discloses all the limitations of claims 1 and 10 respectively.
However, Goose fails to disclose a method, comprising: buffering the audio information prior to output by the at least one audio source, wherein determining the inverted signal comprises determining the inverted signal based on the buffered audio information.  
In an analogous field of endeavor, Tzanetos discloses a method comprising: buffering the audio information prior to output by the at least one audio source, wherein determining the inverted signal comprises determining the inverted signal based on the buffered audio information (Tzanetos, Fig. 7, items 701-705; ¶ [0068], here unwanted audio information in a room is considered noise).
Therefore, it would have been obvious for one with ordinary skill in the art before
the effective filing date of the claimed invention to combine Tzanetos with Goose to neutralize interfering sounds from defined spaces.
Regarding claims 9 and 15, Goose discloses all the limitations of claim 1 and 10 respectively.
   However, Goose fails to disclose a method, wherein the at least one audio source is located in a first room of a premises and the selected location is located in a second room of the premises.
In an analogous field of endeavor, Tzanetos discloses a method, wherein the at least one audio source is located in a first room of a premises and the selected location is located in a second room of the premises (Tzanetos, Fig. 14, items Room 1404; ¶ [0117]: “Each apartment or room 1404 within the building 1405 has at least one of the pluralities of transducers 1403. When each of the transducers 1403 receives the amplified inversed signal from the centralized signal processor 1402, the transducers 1403 generates a destructive interference”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Tzanetos with Goose to adjust the loudspeakers parameters to create interference in a small area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654